Case 2:20-cv-05027-CBM-AS Document 114 Filed 07/23/21 Page 1of1 Page ID #:1999
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-5027-CBM-(ASx) Date July 23, 2021

 

Title Black Lives Matter Los Angeles et al v. City of Los Angeles, et al

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff: Attomeys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER RE MOTION TO AMEND COMPLAINT

Pending before the Court is Plaintiffs’ Motion to Amend Complaint. (Dkt. 110,109.) Defendants filed a
Non-Opposition to Plaintiffs’ Motion. (Dkt. 113.)

Plaintiffs’ Motion is granted and the Second Amended Complaint is hereby deemed filed as of today.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
